Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 02/03/2021.
Priority
This application, Pub. No. US 2018/0209965 A1, is a National Stage of International Patent Application No. PCT/JP2016/070082, filed 07/07/2016, Pub. No. WO2017/010391, which claims foreign priority to JP 2015-139269, filed July 11, 2015.  
Status of Claims
Claims 1, 9 and 13-22 are currently pending.  Claims 1-19 have been originally pending and subject to restriction/election requirement mailed 09/04/2018.  Claims 1, 2, 6 and 10 have been amended, and Claims 3 and 12 have been cancelled, as set forth in Applicant’s amendment entered 05/29/2019.  Claim 1 has been amended, and Claims 2 and 4 have been cancelled, as set forth in Applicant’s amendment entered 01/10/2020.  Claims 1 and 9 have been amended; Claims 5-8, 10 and 11 have been cancelled; and Claims 20-22 have been added, as set forth in Applicant’s amendment entered 02/03/2021.  Claims 13-19 are withdrawn from further consideration.  Claims 1, 9 and 20-22 are examined.
Information Disclosure Statement
The information disclosure statement, submitted on 10/30/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.  
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
The rejections of Claims 5-8, 10 and 11 are moot in view of Applicant’s cancellation of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 9 and 20-22 are rejected under 35 U.S.C. 103 as obvious over Akamatsu et al., “Synthesis of pH-Responsive Nanocomposite Microgels with Size-Controlled Gold Nanoparticles from Ion-Doped, Lightly Cross-Linked Poly(vinylpyridine),” Langmuir, 2010, vol. 26, No 2, pp. 1254–1259 (IDS submitted 01/10/2018); in view of Hifumi et al., “Immunochemical detection of methamphetamine using polymer-protected ,” J. Ferment. Bioeng., 1996, vol. 82, issue 4, pp. 417-419 (PTO-892 mailed 01/29/2019); Matsumura et al., US 2012/0329935, published 12/27/2012 (PTO-892 mailed 01/29/2019); and Kanahara et al., “Fabrication of gold nanoparticle-polymer composite particles with raspberry, core-shell and amorphous morphologies at room temperature via electrostatic interactions and diffusion,” Soft Matter, 2014 Jan 14, vol. 10, issue 2, pp. 275-280; first published on 11 Oct 2013 (PTO-892 mailed 01/29/2019). 
This rejection is modified from the previous Office Action as necessitated by Applicant's amendment.
The claims, as recited in independent Claim 1, are drawn to:

    PNG
    media_image1.png
    864
    1002
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    167
    1002
    media_image2.png
    Greyscale



Akamatsu et al., throughout the publication, and, for example, in Abstract, teach the synthesis of composite microgels consisting of cross-linked poly(2-vinylpyridine) latexes with gold nanoparticles formed on the surface of the composite microgels:

    PNG
    media_image3.png
    285
    1090
    media_image3.png
    Greyscale

Emphasis added.

As shown at Fig. 3, some of the gold particles are completely encased in the microgels:

    PNG
    media_image4.png
    350
    469
    media_image4.png
    Greyscale
                
    PNG
    media_image5.png
    348
    455
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    182
    921
    media_image6.png
    Greyscale

Emphasis by 2 arrows added.

Accordingly, Akamatsu et al. teach a resin-metal composite, comprising a resin particle; 
and a plurality of metal particles that are relatively smaller than the resin particle, wherein the plurality of metal particles are fixed to the resin particle, 60 wt% to 100 wt% of the plurality of metal particles are in a surface layer section of the resin particle, and at least some of the metal particles are distributed three-dimensionally in the surface layer section of the resin particle, wherein the resin particle is a polymer particle having, in a repeating unit of the polymer, a substituent to which metal ions are able to be attached; wherein the average particle size of the metal particles is within a range from 10 nm to 30 nm; wherein the average particle size of the resin-metal composite is within a range from 100 nm to 1000 nm.  Since Akamatsu et al. teach a resin-metal composite having all of the structural elements of the instantly claimed is reasonably to assume that the quantity of the carried metal particles is within a range from 5 wt % to 70 wt %.  Applicant is reminded that, according to MPEP § 2112 V, once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to Applicant: 
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted).


Although Akamatsu et al. teach a resin-noble metal composite, wherein the noble metal is gold, this reference does not specifically teach platinum.
Hifumi et al., throughout the publication, and, for example, in Abstract, teach the use of ultrafine platinum particles protected by poly (methyl acrylate-co-N-vinyl-2-pyrrolidone) for the immunological detection of methamphetamine.  At page 419, left column, 2nd paragraph, Hifumi et al. teach the ease of handling the platinum particles in addition to the higher sensitivity compared with colloidal gold.
Matsumura et al., throughout the publication, and, for example, in Claim 1, teach a metal nanoparticle composite comprising a matrix resin layer and metal nanoparticles immobilized on the matrix resin layer, wherein the metal nanoparticles are formed by metals such as gold (Au) and platinum (Pt).
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have substituted the gold nanoparticles with the platinum nanoparticles in the resin-noble metal composite, taught by Akamatsu et al. 
One of ordinary skill in the art would have been motivated to have substituted the gold nanoparticles with the platinum nanoparticles in the resin-noble metal composite, taught by Akamatsu et al., because it would be desirable to employ the ease of handling the platinum particles in addition to the higher sensitivity compared with colloidal gold, as taught by Hifumi et al.
One of ordinary skill in the art would have had a reasonable expectation of success in substituting the gold nanoparticles with the platinum nanoparticles in the resin-noble metal composite, taught by Akamatsu et al., because, as taught by Matsumura et al., a metal nanoparticle composite comprising a matrix resin layer and metal nanoparticles immobilized on the matrix resin layer, wherein the metal nanoparticles are formed by metals such as gold (Au) and platinum (Pt), was well-known in the art before the effective filing date of the claimed invention.  

Akamatsu et al. do not expressly teach 20 wt% or less of the platinum particles to be surface-attached particles, as recited in Claim 22.
Kanahara et al., throughout the publication, and, for example, at page 275, Introduction, teach a resin-noble metal composite:

    PNG
    media_image7.png
    170
    615
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    90
    612
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    182
    802
    media_image9.png
    Greyscale
 Emphasis added.


At Fig. 2, Kanahara et al. teach a resin-gold composite, wherein the plurality of gold particles were attached to the surfaces of the amino-terminated polystyrene (PS-NH2) particles:

    PNG
    media_image10.png
    543
    533
    media_image10.png
    Greyscale
  
    PNG
    media_image11.png
    70
    565
    media_image11.png
    Greyscale


At Fig. 3, Kanahara et al. teach a resin-gold composite, wherein the plurality of gold particles includes gold particles completely encased in the resin particle, and partially exposed gold particles having a portion embedded in the resin particle and a portion exposed from the resin particle, and at least portions of the particles are three-dimensionally distributed in a surface section of the resin particle:

    PNG
    media_image12.png
    523
    827
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    75
    945
    media_image13.png
    Greyscale


From the SEM (Fig. 3g) and cross-sectional TEM (Fig. 3h) images of composite particles prepared from amino-terminated 1,2-polybutadiene (PB-NH2) particles and 20 nm Au NPs, it can be seen that the Au NPs are attached onto the PB-NH2-2 particles, as well as distributed below the surfaces of the polymer particles to form core–shell type composites.  The formation of core–shell type composites is expected to provide some exposure of the incorporated particles as more clearly shown at Figure S2 of the Kanahara et al. reference (Supplementary Information attached to the instant Office Action):

    PNG
    media_image14.png
    133
    1094
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    337
    671
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    83
    1089
    media_image16.png
    Greyscale



These images clearly show that 60 wt % to 100 wt % of the metal particles exist in the surface section.  Moreover, it can been seen that the average particle size thereof is within a range from 100 nm to 1000 nm.  At page 276, left column 3rd paragraph, and page 279, left column, 2nd paragraph, and at Figure S2, Kanahara et al. teach the polymeric amino group and the polymeric carboxyl group as a substituent group capable of adsorbing gold particles via electrostatic attraction forces.  At page 276, left column, 4th paragraph, Kanahara et al. teach Au NPs with average diameters of 10, 20 or 50 nm.  
Accordingly, as evidenced by Kanahara et al., a person having ordinary skill in the art, before the effective filing date of the claimed invention, would have known that the distribution of Au NPs in polymer particles is a function of the molecular weight of polymer and the diameter of Au NPs.  Moreover, Akamatsu et al. teach that the mean particle size of the gold nanoparticles could be systematically controlled over a range of 10−30 nm simply by varying the reduction rate.  Accordingly, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the reaction conditions, taught by Akamatsu et al., to obtain the instantly claimed distribution and wt % of NPs in polymer particles, such as 20 wt% or less of the platinum particles to be surface-attached particles, as recited in Claim 22.  

Claims 1, 9 and 20-22 are rejected under 35 U.S.C. 103 as obvious over Nie et al., US 2005/0032244, published 02/10/2005 (PTO-892 mailed 09/04/2018), in view of Kanahara et al., “Fabrication of gold nanoparticle-polymer composite particles with raspberry, core-shell and amorphous morphologies at room temperature via electrostatic interactions and diffusion,” Soft Matter, 2014 Jan 14, vol. 10, issue 2, pp. 275-280; first published on 11 Oct 2013 (PTO-892 mailed 01/29/2019). 
This rejection is modified from the previous Office Action as necessitated by Applicant's amendment.
Nie et al., throughout the publication, and, for example, in Claims 1-3 and paragraph [0022], teach a resin-platinum composite having all of the components of the instantly claimed resin-platinum composite:

    PNG
    media_image17.png
    444
    581
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    158
    578
    media_image18.png
    Greyscale
 


    PNG
    media_image19.png
    193
    593
    media_image19.png
    Greyscale
 Emphasis added.

As evidenced by reproduced below structures of polystyrene co-polymers, Nie et al. teach the polymeric carboxyl group, which is a substituent group capable of attachment of platinum particles:


    PNG
    media_image20.png
    204
    232
    media_image20.png
    Greyscale
                             
    PNG
    media_image21.png
    170
    301
    media_image21.png
    Greyscale

poly(styrene-alt-maleic acid)                   poly(styrene-co-methacrylic acid)

Although Nie et al. do not expressly teach the average nanoparticle size, the pore diameter, taught by Nie et al., for example, in paragraph [0021], is intended to accommodate the platinum particles of the instantly claimed size ranges:

    PNG
    media_image22.png
    278
    608
    media_image22.png
    Greyscale
 Emphasis added.

Moreover, Applicant is reminded that, according to MPEP § 2144.04.IV, in the absence of the criticality of a specific limitation, limitations relating to the size are not sufficient to patentably distinguish over the prior art:
A.Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.).

In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.


Since Nie et al. teach a resin-platinum composite having all of the components of the instantly claimed composite, is reasonably to assume that the quantity of the fixed platinum particles is within a range from 5 wt % to 70 wt %, as recited in Claim 1.  Applicant is reminded that, according to MPEP § 2112 V, once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to Applicant: 
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted).


Moreover, Applicant is reminded that, according to MPEP § 2144.05, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Nie et al. do not expressly teach that 60 wt% to 100 wt% of the plurality of platinum particles are in a surface layer section of the resin particle, and at least some of the platinum particles are distributed three-dimensionally in the surface layer section of the resin particle, as recited in independent Claim 1, and 20 wt% or less of the platinum particles to be surface-attached particles, as recited in Claim 22.  However, as evidenced by Kanahara et al., infra, this kind of distribution of noble metal particles in a resin particle is well-known in the art.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art, in a resin-platinum composite, taught by Nie et al., to have made and used 60 wt% to 100 wt% of the plurality of platinum particles in a surface layer section of a resin particle, wherein at least some of the platinum particles are distributed three-dimensionally in the surface layer section of the resin particle and wherein 20 wt% or less of the platinum particles to be surface-attached particles, because, as evidenced by Kanahara et al., this kind of distribution of noble metal particles in a resin particle is well-known in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 9 and 20-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-8 of US Patent 10,690,665, issued 06/23/2020 (PTO-892 mailed 08/06/2020), prior Pub. No. US 2017/0168049 A1, published 06/15/2017 (PTO-892 mailed 01/29/2019), in view of Matsumura et al., US 2012/0329935, published 12/27/2012 (PTO-892 mailed 01/29/2019).  
This rejection is modified from the previous Office Action as necessitated by Applicant's amendment.
US Patent 10,690,665 claims: 

    PNG
    media_image23.png
    118
    441
    media_image23.png
    Greyscale
 

    PNG
    media_image24.png
    259
    439
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    118
    441
    media_image25.png
    Greyscale



Although US Patent 10,690,665 does not expressly claim platinum particles, as evidenced by Matsumura et al., it would have been prima facie obvious for one of ordinary skill in the art to have used platinum as substituting equivalent of gold.  In Col. 6, lines 54-55, US Patent 10,690,665 states that from the point of durability the surface-adsorbed metal particles are 20 wt % or less.

Claims 1, 9 and 20-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 3 and 5-15 of copending Application No. 15/323,101 (the ‘101 application), Pub. No. US 2017/0219574 A1, published 08/03/2017 (PTO-892 mailed 01/29/2019), in view of Matsumura et al., US 2012/0329935, published 12/27/2012 (PTO-892 mailed 01/29/2019).  
This rejection is modified from the previous Office Action as necessitated by Applicant's amendment.
The ‘101 application claims: 

    PNG
    media_image26.png
    795
    772
    media_image26.png
    Greyscale



Although the ‘101 application do not expressly claim platinum particles, as evidenced by Matsumura et al., it would have been prima facie obvious for one of ordinary skill in the art to have used platinum as substituting equivalent of gold.
This is a provisional obviousness-type double patenting rejection.

Claims 1, 9 and 20-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-17 of copending Application No. 16/840,449 (the ‘449 application), Pub. No. US 2020/0240987 A1, published 07/30/2020 (PTO-892 mailed 08/06/2020), in view of Matsumura et al., US 2012/0329935, published 12/27/2012 (PTO-892 mailed 01/29/2019).  
This rejection is modified from the previous Office Action as necessitated by Applicant's amendment.
The ‘449 application claims: 

    PNG
    media_image27.png
    546
    1000
    media_image27.png
    Greyscale



    PNG
    media_image28.png
    95
    989
    media_image28.png
    Greyscale



Although the ‘449 application do not expressly claim platinum particles, as evidenced by Matsumura et al., it would have been prima facie obvious for one of ordinary skill in the art to have used platinum as substituting equivalent of gold.
This is a provisional obviousness-type double patenting rejection.

Response to Arguments
Applicant's arguments entered on 02/03/2021 have been fully considered but they are not persuasive.  
Claim Rejections - 35 USC § 103
Akamatsu et al. in view of Hifumi et al. and Matsumura et al.
At pages 6-9 of the Remarks, Applicant argues that

    PNG
    media_image29.png
    414
    1010
    media_image29.png
    Greyscale



The Examiner respectfully disagrees for the following reasons.
First, as indicated above, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have substituted the gold nanoparticles with the platinum nanoparticles in the resin-noble metal composite, taught by Akamatsu et al., because it would be desirable to employ the ease of handling the platinum particles in addition to the higher sensitivity compared with colloidal gold, as taught by Hifumi et al.  Moreover, one of ordinary skill in the art would have had a reasonable expectation of success in substituting the gold nanoparticles with the platinum nanoparticles in the resin-noble metal composite, taught by Akamatsu et al., because, as taught by Matsumura et al., a metal nanoparticle composite comprising a matrix resin layer and metal nanoparticles immobilized on the matrix resin layer, wherein the metal nanoparticles are formed by metals such as gold (Au) and platinum (Pt), was well-known in the art before the effective filing date of the claimed invention.  
Second, according to MPEP § 2145 “Consideration of Applicant’s Rebuttal Arguments,” the evidence must be reasonably commensurate in scope with the claimed invention.  Here, Declarant’s submission is not commensurate in scope with the instant claims, because it is limited to data for resin-platinum composites, made of 7 polymers having the average particle size of the resin-platinum composite within a narrow range from 310 nm to 469 nm, the average particle size of the platinum particles of 5 nm, 6 nm and 25.4 nm and the supported amount of platinum within a narrow range from 19.5 wt% to 39.6 wt%:
(1)	poly-4-vinylpyridine, 451 nm, 5 nm; 39.6 wt%;
(2)	poly-3-vinylpyridine, 448 nm, 5 nm; 38.5 wt%;
(3)	2-(diisopropylamino)ethylmethacrylate (DPA), 353 nm, 5 nm; 37.9 wt%;
(4)	polypyrrole, 310 nm, 5 nm; 20.6 wt%;
(5)	polyamide, 430 nm, 6 nm; 19.5 wt%;
(6)	polyamic acid, 469 nm, 25.4 nm; 28.8 wt%;
(7)	polyimide, 450 nm, 5 nm; 29.9 wt%.
However, the instant claims cover a practically unlimited genus of resin-platinum composites comprising resin particles of unidentified chemical structure with broad variations in the average particle size of the resin-platinum composite, the average particle size of the platinum particles and the supported amount of platinum.  Moreover, Declarant’s showing of the alleged improved dispersibility of the resin-platinum composites in comparison with the resin-gold composites appears to be limited to a certain pH.  As evidenced by Comparative Examples 3 and 4 of the instant disclosure, upon using binding buffer solution a, the resin-gold composite-labeled antibody exhibited favorable color development with respect to antigens diluted 256-fold, which is the same as for the resin-platinum composite-labeled antibody shown in Examples 1-3 of Declarant’s submission.  Accordingly, Declarant’s showing of the alleged unexpected results is limited to a suspension of resin-platinum composites in neutral solutions.  
Nie et al. in view of Kanahara et al.
At pages 9-10 of the Remarks, Applicant argues that

    PNG
    media_image30.png
    738
    1002
    media_image30.png
    Greyscale



The Examiner respectfully disagrees for the following reasons.
First, as indicated above, Kanahara et al., throughout the publication, and, for example, at page 275, Introduction, teach a resin-noble metal composite.  One of skill in the art would have known that both gold and platinum are noble metal.  Second, Nie et al. teach the polymeric carboxyl group, which is a substituent group capable of attachment of platinum particles, and Kanahara et al. teach the polymeric carboxyl group, which is a substituent group capable of attachment of gold particles.  Third, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art, in a resin-platinum composite, taught by Nie et al., to have made and used 60 wt% to 100 wt% of the plurality of platinum particles in a surface layer section of a resin particle, wherein at least some of the platinum particles are distributed three-dimensionally in the surface layer section of the resin particle and wherein 20 wt% or less of the platinum particles to be surface-attached particles, because, as evidenced by Kanahara et al., this kind of distribution of noble metal particles in a resin particle is well-known in the art.
Double Patenting
At pages 9-10 of the Remarks, Applicant argues that

    PNG
    media_image31.png
    230
    1021
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    39
    740
    media_image32.png
    Greyscale


The Examiner respectfully disagrees because, according to MPEP § 2145 “Consideration of Applicant’s Rebuttal Arguments,” the evidence must be reasonably commensurate in scope with the claimed invention.  Here, for the reasons indicated above, Declarant’s submission is not commensurate in scope with the instant claims.
Accordingly, the rejections of the claims are maintained.

Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641